Citation Nr: 1741417	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  10-19 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial disability rating of 10 percent for neuritis of the ilioinguinal nerve and residuals thereof.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 2004 to April 2008.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.  

The Veteran was scheduled for a hearing before the Board in November 2012, but he failed to report for the proceeding.  He did not request that the hearing be rescheduled, nor did he provide good cause for not being present.  Accordingly his request for a hearing is considered withdrawn.  38 C F R § 20.704(d) (2016).  

In March 2015, the Board remanded this matter for further development.  In a May 2016 decision, the Board denied the Veteran entitlement to an initial disability rating in excess of 10 percent under 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7527 (2016).  

In April 2017, the United States Court of Appeals for Veterans Claims (CAVC) granted a joint motion for partial remand (JMPR), which vacated the May 2016 decision in part and remanded this matter to the Board.  The JMPR noted that the May 2016 decision contained inadequate rationale explaining why the Veteran was not entitled to a separate disability rating of 10 percent for chronic scrotal and inguinal pain under 38 C.F.R. § 4.124a, DC 8530 (2016).  

The issue of entitlement to special monthly compensation for loss of use of a creative organ has been raised by an August 2017 memorandum in support of the Veteran's claim, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).



FINDING OF FACT

The Veteran's service-connected scrotal and inguinal pain disability includes manifestations more nearly approximating severe neuritis of the ilioinguinal nerve, which is not contemplated by the Veteran's 10 percent disability rating under DC 7527.  


CONCLUSION OF LAW

The criteria for a separate disability rating of 10 percent for severe neuritis of the ilioinguinal nerve have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.14, 4.124a (DC 8630) (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The focus of the Board's analysis in this case on remand from the CAVC is whether the Veteran's disability picture for his inguinal and scrotal disability warrants a separate rating under DC 8530 in addition to the current disability rating of 10 percent under DC 7527.  See August 2017 Memorandum in Support of Veteran's Claim; April 2017 JMPR.

As to the chronic scrotal and inguinal pain, the Veteran was granted disability severance for the condition following a Medical and Physical Evaluation Board in 2007.  At a VA examination in April 2008, tenderness of the right lower aspect of the testes and genital area was noted.  In the August 2008 rating decision, the RO granted a 10 percent initial rating generally based on the need for long-term management of the condition.  

In a January 2009 VA Neurology Outpatient Consult Note from Newington VA Medical Center (VAMC), it was mentioned that the Veteran possibly had inflammation of the ilioinguinal nerve when he was a flight medic with his harness equipment.  
In September 2009, the Veteran testified at the RO at a hearing before a Decision Review Officer.  He testified that lawn work caused severe pain in the right testicle. He indicated the pain would wake him at night.  It was noted that the pain was severe and he took a lot of pain medications to help take the edge off. 

At a December 2009 VA examination, the Veteran reported pain and pressure on his right testicle.  He indicated the pain was worse with strenuous exercise, heavy lifting and sit-ups.  The Veteran reported that he wet the bed once 8 months previously and had dribbling during urination.  He indicated he had to change his pants once every other day, but he did not use pads.  It was noted the Veteran did not have recurrent urinary tract infections and had not been hospitalized for his condition. 

In July 2011, the Veteran underwent another VA examination.  It was noted he had some incontinence and leaked twice a day with dribbling after voiding.  He indicated he did not wear a pad, but he had to change his underwear one to two times a day.  It was noted he had scrotal and inguinal pain of unclear etiology causing mild functional impairment at baseline and moderate with flare-ups.  It was noted he had urinary symptoms of frequency, nocturia and dribbling that caused mild functional impairment.  

In March 2015, the Board remanded this matter for another VA examination, which took place in August 2015.  The Veteran complained of heavy pressure on his testicle and pain that was worse with exercise.  It was noted there was no renal dysfunction.  Voiding dysfunction, to include nocturia twice per night, occasional delayed emptying and dribbling was indicated.  It was noted pain was intensified by activity and that when his work required a lot of walking and moving around, the pain would slow him down and he would occasionally have to curtail the amount of work done.  

In light of the above, the Board finds that the Veteran's 10 percent rating under DC 7527 contemplates his urinary symptoms including his nocturia and treatment for urinary tract symptoms.  See August 2017 Memorandum in Support of Veteran's Claim.  The Board notes that neither the Veteran nor his representative asserted that a higher rating is warranted for these particular symptoms.  However, the Board must consider whether the rating under DC 7527 contemplates the Veteran's chronic scrotal and inguinal pain and other neurological symptoms.  The evaluation of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14.  

In this case, the Board finds that a 10 percent rating under DC 7527 does not fully contemplate the Veteran's ilioinguinal nerve symptoms including chronic pain.  The criteria considered by DC 7527 do not specifically mention pain, neuritis, or neuralgia.  It contemplates prostate gland injuries, infections, hypertrophy, or postoperative residuals rated as voiding dysfunction or urinary tract infection (UTI), whichever is predominant.  See 38 C.F.R. § 4.115a.  The record also shows the Veteran suffered from at least one episode of epididymo-orchitis, which is also rated as a UTI if chronic.  See, e.g., October 2007 Medical Evaluation Board Examination; 38 C.F.R. § 4.115a, DC 7525.  While pain may be contemplated to some extent under a rating based on hospitalization or other intensive treatment, the focus of the UTI rating criteria is on the treatment for symptoms rather than the nature of the symptoms including severe chronic pain or sensory disturbances.  

In contrast, DC 8530 contemplates nerve paralysis of the ilioinguinal nerve and does not specifically mention treatment for urinary tract symptoms or voiding difficulties outlined in 38 C.F.R. § 4.115a under DC 7527.  Therefore, the Board concludes that in this case there is little overlap between the respective rating criteria under DC 7527 and DC 8530.  A separate rating under DC 8530 would not necessarily result in evaluation of the same manifestation under different diagnostic codes.  Accordingly, the Board will assess whether the Veteran's manifestations of his disability satisfy the rating criteria for an additional compensable rating under DC 8530.  

Under DC 8530, a noncompensable rating is assigned if the paralysis of the ilioinguinal nerve is mild or moderate.  A 10 percent rating is assigned if it is severe to complete.  In this case, the Board notes that there is no competent medical evidence of record that the Veteran has a compensable degree of paralysis of the ilioinguinal nerve.  The Board finds the Veteran's primary complaint is of scrotal or inguinal pain, which is contemplated under DCs 8730 (for neuralgia) and 8630 (for neuritis).  

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis, which is noncompensable under DC 8530.  See 38 C.F.R. § 4.124.  

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In this case, the Board notes that the treatment records show that the Veteran's disability picture for his scrotal and inguinal pain more nearly approximates neuritis equal to severe, incomplete paralysis.  The Board notes that the Veteran has described his pain as more than a dull or intermittent neuralgia.  For example, a March 2014 Primary Care Consult Note from Newington VAMC shows the Veteran reported his pain as chronic, persistent at a level of 3/10 and can flair up to a 6/10 and on occasions up to a 10/10.  See also January 2009 Neurology Outpatient Consult Note from Newington VA VAMC (noting the pain keeps the Veteran up at night).  The Board notes the evidence shows the Veteran experiences sensory disturbances aside from pain as well as a loss of some sexual function.  See, e.g., Statement from the Veteran's wife received September 2009.  While a definitive etiology has not been identified, the Board notes that the Veteran's symptoms have been associated with a prior episode of epididymitis, and the ilioinguinal nerve has been isolated for treatment of neuritis by doctors.  See, e.g., August 2015 VA Examination of the Veteran's Reproductive System; October 2007 Medical Evaluation Board examination.  Accordingly, the Board finds that the Veteran's disability picture more nearly approximates severe neuritis of the ilioinguinal nerve.

In light of above the Board finds that the evidence supports a finding that the Veteran is entitled to a separate disability rating of 10 percent under DC 8630, which is the highest rating possible under DC 8630.  


ORDER

In addition to the Veteran's current disability rating of 10 percent under DC 7527, a separate disability rating of 10 percent for severe neuritis of the ilioinguinal nerve is granted under DC 8630.





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


